[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           AUGUST 24, 2005
                             No. 04-10744                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 03-00020-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                  versus

ANGELO J. GIORDANO,

                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (August 24, 2005)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES


Before BIRCH, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
       This case is before us for consideration in light of United States v. Booker,

543 U.S.     , 125 S. Ct. 738 (2005). Giordano v. United States,                U.S.     , 125 S.

Ct. 1944 (2005). We previously affirmed Giordano’s sentence. See United States

v. Giordano, No. 04-10744 (11th Cir. Dec. 9, 2004) (“Giordano I”). In his initial

brief on appeal, Giordano argued that the district court abused its discretion by not

grouping the money laundering and fraud charges under the United States

Sentencing Guidelines. Id., slip op. at 5. The Supreme Court vacated our

judgment and remanded the case to us for further consideration in light of Booker.

       Giordano did not assert error on the basis of Apprendi v. New Jersey, 530

U.S. 466, 120 S. Ct. 2348 (2000), or any other case extending or applying the

Apprendi principle in the district court or in his initial brief on appeal.1



       1
          On 16 July 2004, Giordano moved for leave to file a supplemental initial brief, arguing that
his Sixth Amendment rights were violated because his sentence was enhanced based on facts neither
determined by a jury beyond a reasonable doubt nor admitted by Giordano and citing Blakely v.
Washington, 542 U.S. 296 , 124 S. Ct. 2531 (2004). See Giordano I, slip op. at 5-6. We denied
Giordano’s motion, citing United States v. Levy, 379 F.3d 1241 (11th Cir. 2004) (holding that an
appellant waived a Blakely claim by failing to address it within his initial appellate brief). Giordano
I, slip op. at 5. Giordano also raised a Blakely issue in his reply brief. Again, citing Levy, we
refused to review it because it was not raised in Giordano’s initial brief. See id. at 5-6.
         By extension, an issue raised under Apprendi raises an issue pursuant to Blakely and
Booker. United States v. Grant, 397 F.3d 1330, 1331 (11th Cir. 2005).
         We note that, even if Giordano had timely raised Apprendi, or been granted leave to file a
supplemental brief raising Apprendi, Giordano is unable to satisfy his burden to show that his
substantial rights and the outcome of the proceedings were affected because Giordano was sentenced
at the highest end of the guideline range and the district court expressed no reservation about
imposing such a sentence. See generally R1-68; United States v. Shelton, 400 F.3d 1325, 1331-32
(11th Cir. 2005); United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir.), cert. denied, U.S.
  , 125 S. Ct. 2935 (2005).

                                                  2
      In United States v. Dockery, 401 F.3d 1261 (11th Cir. 2005) (per curiam),

we addressed a case presenting a similar procedural situation: a remand from

thehy Supreme Court with instructions to consider our opinion in light of Booker

in an appeal in which the appellant did not raise either a constitutional or Apprendi

challenge to his sentence. Id. at 1262. In Dockery, we applied “our well-

established rule that issues . . . not timely raised in the briefs are deemed

abandoned,” reinstated our previous opinion, and affirmed Dockery’s sentence.

Id. at 1262-63 (quoting United States v. Ardley, 242 F.3d 989, 990 (11th Cir.

2001) (per curiam)). Such is the procedure we will follow in this case because

Giordano failed to raise an Apprendi challenge to his sentence in his initial brief.

      We reinstate our previous opinion and, upon reconsideration in light of

Booker, pursuant to the Supreme Court’s remand, affirm Giordano’s sentence.

      OPINION REINSTATED; SENTENCE AFFIRMED.




                                            3